A-2

“The Use of Citizen Voting Age Population in Redistricting.docx”

 
THE USE OF CITIZEN VOTING AGE POPULATION IN REDISTRICTING!

This study comments on the practicality of the use of citizen voting age population (CVAP) as
a basis for achieving population equality for legislative redistricting. What this means in
practice is that the total CVAP for a state would be divided by the number of legislative
districts to be redistricted in order to compute an idea district population for each single-
member district. Each district’s variance from this ideal district population would be used to
calculate both the least and most populous district and also to compute the total percentage
deviation (or “high to low”) for a redistricting plan as a whole. Compliance with the federal
“one person, one vote” standard would thus be determined on the basis of CVAP as opposed
to total population (TPOP), as is presently the case. The use of CVAP is not a new concept,
but as of this date, federal courts have not held that it is permissible to use CVAP as a

standard for legislative redistricting.

In Hawaii, courts have ruled that registered voters may be used as a population base for
legislative redistricting. This practice was adopted to remove non-resident military personnel
from the redistricting population base, and to avoid the creation of legislative districts with
extremely high percentages of non-registered adults. The courts, however, have also
mandated that the TPOPs in the districts must be closely related to the district deviations
based on registered voters. Appendix | discusses these court rulings in more detail. This

practice is still tied to total population.

In addition, the removal of prison inmates housed from other states has been allowed in 3
states in the 2010 redistricting cycle (Delaware, Maryland and New York). This practice,
often referred to as “prisoner adjustment” also moves the counts for domestic inmates in state
prisons to the location where they lived before being incarcerated (prisoners not from out-of
state). Democrat allies are now lobbying the Census Bureau to include this practice in the

2010 Decennial. Prisoner adjustment is generally believed to be favorable to the Democrats,

 

1 This study does not constitute professional legal advice and is not intended to be substituted in place of advice from
qualified legal counsel.

Page 1 of 9
but may, in some states, be less favorable to minorities. This, of course depends on the

locations of the prisons. This practice, however, is still tied to total population.

As of today, the use of CVAP is limited to an evaluation of minority voting strength in
districts protected by the mandates of the Federal Voting Rights Act (sometimes, also, to
evaluate compliance with state and local civil rights provisions), and is most commonly used
to determine the ability of Latino voters to have equal opportunities to elect their preferred

candidates of choice in newly enacted districts.

The use of CVAP in redistricting has always been difficult. In decennial censuses prior to
2010, a citizenship question was included in the long form questionnaire which was
distributed to approximately one in seven households. This information, however, was not

available until after most states had already completed their line-drawing process.

For several reasons, the Bureau of the Census decided to discontinue the use of the long form
questionnaire for the 2010 Decennial Census and to depend exclusively on the short form
Questionnaire, which did not include a question on citizenship. The two primary reasons
given for this change were cost savings and an increase in the initial percentage of

questionnaires returned by mail.

As a replacement to the long form questionnaire, the Census Bureau instituted the American
Community Survey. To quote the Census Bureau: “The American Community Survey (ACS)
is an ongoing survey that provides vital information on a yearly basis about our nation and its
people. Information from the survey generates data that help determine how more than $400
billion in federal and state funds are distributed each year.” Each year, about 3.5+ million
households receive very detailed questionnaires of which about 2.2 million are successfully

returned. This represents a 62% return rate.

In the version of the ACS data used for redistricting in this cycle, the questionnaires from 5
years were compiled together into a report released in late 2010. This included the samples

collected in 2005 through 2009. The number of questionnaires included in the 2005 through

Page 2 of 9
2009 sample was about 9.5 million. By comparison, about 16.2 million households would

have received a Long-Form Questionnaire had its use been continued in the 2010 Decennial

Census. This means that the accuracy of the ACS sample is significantly lower than the long

form sample would have been. In addition, the use of a 5-year rolling sample was much less

reflective of the actual characteristics of the population at the time of the actual 2010

Decennial Enumeration. which would have been a one-time snapshot taken in mid-2010 |
(April to August). Even if a majority of the justices on the U. S. Supreme Court are
sympathetic to the use of CVAP, it is not probable, in my judgment, that they will accept a
rolling 5-year survey in lieu of an actual full enumeration for use in redistricting or

reapportionment.

 

Another issue with use of the ACS in redistricting is that the accuracy for small units of
geography is extremely poor. This is particularly true for Census Tracts and Census Block
Groups. In some cases the confidence interval for a Block Group exceeds the actual range of

the data, creating negative numbers for the low point of the confidence interval.

Another problem with the ACS data is that the units of geography by which the ACS is
compiled is different from the geographic units used in redistricting. Almost all states are
using Census Voting Districts (VTDs) are preferred as the basic geographic building blocks
for creating new districts. VID boundaries generally follow precinct boundaries. ACS data
are simply not available for VTDs, and any estimates of CVAP populations for VTDs would

be even more inaccurate than the ACS estimates for Census Tracts and Block Groups.

For those states in which CVAP estimates for legislative districts have been compiled,
determinations have been required to compute the percentage of each Census Block Group’s
population which is in each legislative or congressional district. The CVAP statistics have
been summed for all the block groups which have either 50% or 75% of their population in an
individual district and these estimates have been imputed to the total adult populations of the
districts. The Texas Legislative Counsel’s report (Appendix 3), contains the confidence

intervals for the estimated of Texas House district are generally from 2 to 3 percent.

Page 3 of 9
In many states, such as Texas, experienced redistricting experts have relied much more on the
use of ethnic surname matches against the registered voter file to determine Latino voting
strength, rather than estimates of the percentage of adult citizens who are Latino. Of course,
since the population base for compliance with the one person, one vote rule has been TPOP,
ethnic surname and CVAP estimates have only been used as indices of probable district

election performance for Latino candidates.

Another issue to consider is whether or not CVAP, or just total citizen population (CPOP),
would be the proper base, should the U. S. Supreme Court determine that citizenship should
replace TPOP, which is presently in use. So far, courts have not even accepted the use of total
voting age population (TVAP or VAP) as a redistricting standard, so it would be a high leap
from TPOP to CVAP as the new standard.

All this leads to a possible conclusion that without a congressional mandate for the United
States Census Bureau to add a citizenship question to the 2020 Decennial Census form, or
such a mandate from the Supreme Court, the relief sought in the Evenwel case is functionally

unworkable.

The other important topic to address are the political ramifications of using CVAP as the
redistricting population standard for one person, one vote compliance. Would the gain of
GOP voting strength be worth the alienation of Latino voters who will perceive a switch to
CVAP as an attempt to diminish their voting strength? That, however, is not the subject of

this study.

By mutual agreement, a study of the effect of using CVAP instead of TPOP as the
redistricting population basis for drafting a plan for the Texas State House of Representatives
has been commissioned. Demographic information on the current 150 State House districts
has been obtained from the website of the Texas Legislative Council. Since State House

districts are roughly equal in population they are appropriate for such an examination.

Page 4 of 9
A spreadsheet containing information on each of the 150 State House districts in Texas has
been compiled. There is one row for each district and each row contains 15 columns of
geographic, demographic and political information for each individual district. This
spreadsheet has been sorted in 6 different orders which make up Tables 2 through 7. The
column header by which the table is sorted is shaded purple. An explanation of each of the 15

columns can be found in Appendix 2.

Table 2 is sorted by district number (Column A).

Table 7 is sorted by the population deviation measured in terms of TPOP (Column M).

Table 3 is sorted by the population deviation measured in terms of CVAP (Column OQ).

The population deviations for the current districts, as measured in terms of TPOP, ranges
from 4.83% above to -5.02% below the idea district population (Table 7. Column M). The
ideal population is the sum of the base population (either TPOP or CVAP) divided by the total
number of districts. The range of deviation from the most to least populated district is 9.85%
(total deviation), which is below the 9.99% range acceptable under the provisions of the
United States Supreme Court’s “one person, one vote” rule. The deviations of the 2003

House district could have been lower. They are as high as they are because Texas’
Constitution has special provisions for the redistricting of it State House of Representatives
which mandate keeping districts within whole counties or groups of whole counties. These
provisions, however, may, to some extent, fall by the wayside as a result of the current federal
court lawsuit challenging Texas’ adherence to the Voting Rights Act in its latest redistricting

(2003).

When CVAP is used as the population base, the population deviations for the current State
House districts increase in range from a high of 20.47% to a low of -40.38% with a total
deviation of 60.85% (Table 3, Column O),. This deviation is clearly unacceptable under the

“one person, one vote” rule. If the Supreme Court were to impose CVAP as the proper

Page 5 of 9
population base, and mandate its application to the districts for 2016, a radical redrawing of

the State House districts would be required.

POLITICAL AND DEMOGRAPHIC EFFECTS OF USING CVAP

There are several general rules related to redistricting in general which should be discussed at

this point:

1. First, the party which controls the actual line-drawing process, in most instances,
possesses a huge advantage which outweighs almost all other factors influencing the
redistricting process. This would be equally true if the population base were to be

shifted from TPOP to CVAP.

2. Second, redistricting has often been described as a “game of margins”. Many times a
shift of two or three precincts into or out of a district can significantly alter the
political characteristic of that district. As an example, if a district is solidly
Democratic and the Republicans are drawing the plan, the Republican will almost
always add additional heavily Democratic precincts to that district to improve their
advantage in surrounding districts. On the other hand, if Democrats are doing the line
drawing, they will often submerge heavily Republican precincts into a strong
Democratic district to improve their chances of electing Democrats in the surrounding

districts.

These factors would also apply for Texas if CVAP were to become the new population base.
In the case of Texas redistricting, the ability of the party in power to overcome a switch to
CVAP would be somewhat limited in State House redistricting because of the mandate to

keep counties intact — particularly if the Democrats regained control.

Table 4, which sorts the existing House districts by percent Hispanic CVAP, demonstrates
that considerable population would have to be added to a majority of the Latino districts to

bring their populations up to acceptable levels of deviation (Table 4, Column H). There are

Page 6 of 9
presently 35 districts with HCVAP percentages over 40. As a whole, those 35 districts only
contain sufficient HCVAP populations to comprise 30.1 districts (See the green shading on
Table 4). As would be expected, the remaining 115 districts have sufficient combined

HCVAP populations to comprise 119.6 districts.

Table 6 sorts the districts by the political party of the incumbent State House members (See
Table 6, Column C). The 97 GOP districts have sufficient CVAP populations to actually
form 103.2 districts, while the 53 Democrat districts only have sufficient CVAP population to
comprise 46.8 districts. Use of CVAP would clearly be a disadvantage for the Democrats.

Since all of the Republican and Democrat districts are not located in two distinct areas, it is
helpful to examine the effects of switching from TPOP to CVAP as the population base by
regions. Texas has been divided into 13 regions comprised of whole State House Districts.

Those regions are show on Maps | and 2. The regions are:

Dallas-Ft Worth and suburbs (3 regions)

Houston and its suburbs (2 regions)

Austin and its suburbs (1 region)

San Antonio and its suburbs (1 region)

E] Paso County (1 region)

The Rio Grande Valley and South Texas (1 region)
The area southeast of Houston (1 region)

The northeast area of Texas (1 region)

oO ND wR WN =

The central area of the State, roughly between DFW, Austin and Houston (1 region)
10. The areas of West-Central and Western Texas (1 region).

These regions certainly are not in any way official, but are sufficient for this redistricting

analysis.

The data for these 13 regions may be found on Table 5 (which is sorted first by Column B and

then by Column A) and demonstrates some interesting characteristics. This table compares

Page 7 of 9
the number of projected CVAP-based districts which would be contained in these 13 regions
to the number of actual Texas State House districts presently located within them (the 2003
House Plan). The combined CVAP district deviations within each region have been summed
to determine the number of districts each region would be entitle to using CVAP as the
population base. These data are summarized on Table 8, and correspond to the green-shaded

areas on Table 5 (found in Column O at the bottom of the section for each region).

The use of CVAP as the population based would cause a loss of relative population (and, thus
districts) in the Greater Dallas/Ft. Worth Area (-.7 districts overall), with the greatest loss in

Dallas County (1.7 districts). Harris County and its suburbs would lose relative population

 

(1.7 districts overall), with a loss of 1.9 districts being slightly offset by the gain in the
surrounding suburban counties. The greatest loss would be in South Texas, El Paso and the
Rio Grande Valley which would lose 2.6 districts overall. All other regions of the State
would enjoy relative gains in population, with the greatest gains being in Central as well as

West Texas’ rural and semi-rural counties.

Even within the individual regions (Using Table 5), an inspection of the CVAP deviation
percentages of Republican versus Democratic districts shows that the Democratic CVAP
deviations are generally negative and the GOP deviations are generally positive. The means
that Democratic districts could geographically expand to absorb additional high Democrat

precincts from adjacent Republican districts, strengthening the adjoining GOP districts.
CONCLUSIONS
e A shift from a redistricting population based determined using total population to adult
population is radical departure from the federal “one person, one vote” rule presently

used in the United States.

e Without a question on citizenship being included on the 2020 Decennial Census

questionnaire, the use of citizen voting age population is functionally unworkable.

Page 8 of 9
The Obama Administration and congressional Democrats would probably be
extremely hostile to the addition of a citizenship question on the 2020 Decennial

Census questionnaire.

The chances of a U. S. Supreme Court’s mandate to add a citizenship question to the

2020 Decennial Census are not high.
A switch to the use of citizen voting age population as the redistricting population
base for redistricting would be advantageous to Republicans and Non-Hispanic

Whites.

A proposal to use CVAP can be expected to provoke a high degree of resistance from

Democrats and the major minority groups in the nation.

Page 9 of 9
